EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of The Majestic Star Casino, LLC, The Majestic Star Casino Capital Corp., and Majestic Star Casino Capital Corp. II (collectively, the “Registrant”) for the quarter ended September 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Don H. Barden, President and Chief Executive Officer of the Registrant, and Jon S. Bennett, Senior Vice President and Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Quarterly Report on Form 10-Q of the Company for the quarter ended September 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: November 19, 2008 /s/ Don H.
